Exhibit 10.1

DOT HILL SYSTEMS CORP.
2000 AMENDED AND RESTATED Non-Employee Directors’ Stock Option Plan
Adopted by the Board of Directors March 9, 2000
Approved By Stockholders May 8, 2000


Amendment and Restatement Adopted
by the Board of Directors July 25, 2005 and April 6, 2006
Amendment and Restatement Approved By Stockholders May 8, 2006


Amendment Adopted by the Board of Directors June 4, 2009


Amendment Adopted by the Board of Directors May 4, 2015


Effective Date: April 6, 2006
Termination Date: April 5, 2016


1.
Purposes.

(a)Eligible Option Recipients. The persons eligible to receive Options are the
Non-Employee Directors of the Company.
(b)Available Options. The purpose of the Plan is to provide a means by which
Non-Employee Directors may be given an opportunity to benefit from increases in
value of the Common Stock through the granting of Nonstatutory Stock Options.
(c)General Purpose. The Company, by means of the Plan, seeks to retain the
services of its Non-Employee Directors, to secure and retain the services of new
Non-Employee Directors and to provide incentives for such persons to exert
maximum efforts for the success of the Company and its Affiliates.
2.Definitions.
(a)“Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
(b)“Annual Grant” means an Option granted pursuant to subsection 6(b) of the
Plan.
(c)“Annual Meeting” means the annual meeting of the stockholders of the Company.
(d)“Board” means the Board of Directors of the Company.
(e)“Code” means the Internal Revenue Code of 1986, as amended.
(f)“Common Stock” means the common stock of the Company.
(g)“Company” means Dot Hill Systems Corp., a Delaware corporation.
(h)“Consultant” means any person, including an advisor, engaged by the Company
or an Affiliate to render consulting or advisory services and who is compensated
for such services. A person

1

--------------------------------------------------------------------------------

Exhibit 10.1

shall not be deemed a “Consultant” solely by reason of the performance of
services as a Director and/or the payment of compensation in relation thereto.
(i)“Continuous Service” means that the Optionholder’s service with the Company
as a Non-Employee Director is not interrupted or terminated. The Optionholder’s
Continuous Service in any event shall not be deemed to have been interrupted or
terminated by reason of a change in the capacity in which the Optionholder
renders service to the Company or an Affiliate of the Company. For example, a
change in status from a Non-Employee Director to an Employee or Consultant will
not constitute an interruption or termination of Continuous Service. The Board,
in its sole discretion, may determine whether Continuous Service shall be
considered interrupted or terminated in the case of any leave of absence
approved by the Board, including sick leave, military leave or any other
personal leave.
(j)“Director” means a member of the Board of Directors of the Company.
(k)“Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.
(l)“Employee” means any person employed by the Company or an Affiliate. Service
as a Director and/or payment of compensation in relation thereto, in and of
itself, shall not be sufficient to constitute “employment” by the Company or an
Affiliate.
(m)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(n)“Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i)If the Common Stock is listed on any established stock exchange, such as the
New York Stock Exchange, or traded on the Nasdaq National Market or the Nasdaq
SmallCap Market, the Fair Market Value of a share of Common Stock shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the Common Stock) on the last market trading
day prior to the day of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable.
(ii)In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board.
(o)“Initial Grant” means an Option granted pursuant to section 6(a) of the Plan.
(p)“Non-Employee Director” means a Director who is not an Employee.
(q)“Nonstatutory Stock Option” means an Option not intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
(r)“Option” means a Nonstatutory Stock Option granted pursuant to the Plan.
(s)“Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.
(t)“Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

2

--------------------------------------------------------------------------------

Exhibit 10.1

(u)“Plan” means this Dot Hill Systems Corp. 2000 Non-Employee Directors’ Stock
Option Plan.
(v)“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
(w)“Securities Act” means the Securities Act of 1933, as amended.
3.Administration.
(a)Administration by Board. The Board shall administer the Plan. The Board may
not delegate administration of the Plan to a committee.
(b)Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:
(i)To determine the provisions of each Option to the extent not specified in the
Plan.
(ii)To construe and interpret the Plan and Options granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Option Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective.
(iii)To amend the Plan or an Option as provided in Section 12.
(iv)Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company that
are not in conflict with the provisions of the Plan.
(c)Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
4.Shares Subject to the Plan.
(a)Share Reserve. Subject to the provisions of Section 11 relating to
adjustments upon changes in the Common Stock, the Common Stock that may be
issued pursuant to Options shall not exceed in the aggregate one million
(1,000,000) shares of Common Stock.
(b)Reversion of Shares to the Share Reserve. If any Option shall for any reason
expire or otherwise terminate, in whole or in part, without having been
exercised in full, the shares of Common Stock not acquired under such Option
shall revert to and again become available for issuance under the Plan.
(c)Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.
5.Eligibility.
Options shall automatically be granted under the Plan to Non-Employee Directors
in accordance with Section 6.





3

--------------------------------------------------------------------------------

Exhibit 10.1

6.
Non-Discretionary Grants.

(a)Initial Grants. Without any further action of the Board, each person who, at
any time after the Company’s 2005 Annual Meeting, is duly elected or appointed
by the Board of Directors or stockholders of the Company to serve as a
Non-Employee Director and who, for at least one (1) year preceding such election
or appointment has at no time served as a Non-Employee Director, shall,
effective as of the effective date of such election or appointment,
automatically be granted an option to purchase fifty thousand (50,000) shares of
Common Stock on the terms and conditions set forth in this Plan. Termination of
a Director’s status as an Employee shall not result in an Initial Grant to such
Director pursuant to this Subsection 6(a).
(b)Annual Grants. Without any further action of the Board, each person who,
immediately following each Annual Meeting commencing with the 2009 Annual
Meeting, is a Non-Employee Director and who has been a Non-Employee Director for
at least four (4) months prior to such Annual Meeting shall, effective as of the
date of such Annual Meeting, automatically be granted an option to purchase (i)
ten thousand (10,000) shares of Common Stock if such grant is effective prior to
May 1, 2015, or (ii) fifteen thousand (15,000) shares of Common Stock if such
grant is effective on or after May 1, 2015, in each case on the terms and
conditions set forth in this Plan.
7.
Option Provisions.

Each Option shall be in such form and shall contain such terms and conditions as
required by the Plan. Each Option shall contain such additional terms and
conditions, not inconsistent with the Plan, as the Board shall deem appropriate.
Each Option shall include (through incorporation of provisions hereof by
reference in the Option or otherwise) the substance of each of the following
provisions:
(a)Term. No Option that is granted prior to May 1, 2015 shall be exercisable
after the expiration of ten (10) years from the date it was granted. No Option
that is granted on or after May 1, 2015 shall be exercisable after the
expiration of seven (7) years from the date it was granted.
(b)Exercise Price. The exercise price of each Option shall be one hundred
percent (100%) of the Fair Market Value of the stock subject to the Option on
the date the Option is granted. Notwithstanding the foregoing, an Option may be
granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.
(c)Consideration. The purchase price of stock acquired pursuant to an Option may
be paid, to the extent permitted by applicable statutes and regulations, in any
combination of the following methods:
(i)By cash or check.
(ii)Provided that at the time of exercise the Common Stock is publicly traded
and quoted regularly in The Wall Street Journal, by delivery of already-owned
shares of Common Stock either that the Optionholder has held for the period
required to avoid a charge to the Company’s reported earnings (generally six
months) or that the Optionholder did not acquire, directly or indirectly from
the Company, that are owned free and clear of any liens, claims, encumbrances or
security interests, and that are valued at Fair Market Value on the date of
exercise. “Delivery” for these purposes shall include delivery to the Company of
the Optionholder’s attestation of ownership of such shares of Common Stock in a
form approved by the Company. Notwithstanding the foregoing, the Optionholder
may not exercise the Option by tender to the Company of Common Stock to the
extent such tender would violate the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock.

4

--------------------------------------------------------------------------------

Exhibit 10.1

(iii)Provided that at the time of exercise the Common Stock is publicly traded
and quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Common Stock, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.
(iv)Pursuant to the following deferred payment provisions:
(1)One hundred percent (100%) of the aggregate exercise price, plus accrued
interest, shall be due four (4) years from date of exercise or upon termination
of your Continuous Service.
(2)Interest shall be compounded annually and shall be charged at the minimum
rate of interest necessary to avoid the treatment as interest, under any
applicable provisions of the Code, of any portion of any amounts other than
amounts stated to be interest under the deferred payment arrangement.
(3)At any time that the Company is incorporated in Delaware, payment of the
Common Stock’s “par value,” as defined in the Delaware General Corporation Law,
shall be made in cash and not by deferred payment.
(4)The Optionholder must, as a part of his or her written notice of exercise,
give notice of the election of this payment alternative and must tender to the
Company a promissory note and a security agreement covering the purchased shares
of Common Stock, both in form and substance satisfactory to the Company, or such
other or additional documentation as the Company may request.
(d)Transferability. An Option is transferable by will or by the laws of descent
and distribution. Subject to this Subsection 7(d), an Option also is
transferable (i) by instrument to an inter vivos or testamentary trust, in a
form accepted by the Company, in which the Option is to be passed to
beneficiaries upon the death of the trustor (settlor), and (ii) by gift, in a
form accepted by the Company, to a member of the “immediate family” of the
Optionholder as that term is defined in 17 C.F.R. 240.16a-1(e). An Option shall
be exercisable during the lifetime of the Optionholder only by the Optionholder
and a permitted transferee as provided herein. However, the Optionholder may, by
delivering written notice to the Company, in a form satisfactory to the Company,
designate a third party who, in the event of the death of the Optionholder,
shall thereafter be entitled to exercise the Option. Any transfer by an
Optionholder or permitted transferee as provided under this Subsection 7(d),
shall be subject to (i) the Company’s obligation, if any, to execute and file
with the Securities and Exchange Commission a Registration Statement on Form S-8
or such appendices or amendments to the Company’s Registration Statement on Form
S-8 currently on file as may be necessary or appropriate for the Company’s
compliance thereof, and (ii) any rules and regulations, restrictions or
limitations on the rights of transfer promulgated under the Exchange Act or
Securities Act.
(e)Vesting Schedule. Options shall vest as follows:
(i)Initial Grants that are granted prior to May 1, 2015 shall vest (become
exercisable) over a period of four (4) years, with twelve thousand five hundred
(12,500) of the shares of Common Stock subject to each such Initial Grant
vesting as of twelve (12) months after the date of grant, and an additional one
thousand forty-one (1,041) of the shares of Common Stock subject to such Initial
Grant vesting each month thereafter over the three (3) year period following
such initial twelve (12) months (with one thousand sixty-five (1,065) shares
vesting as of the 36th such month). Initial Grants that are granted on or after
May 1, 2015 shall vest (become exercisable) over a period of four (4) years,
with one thousand forty-one (1,041)

5

--------------------------------------------------------------------------------

Exhibit 10.1

of the shares of Common Stock subject to each such Initial Grant vesting in each
of the forty-seven (47) months following the date of grant and one thousand
seventy-three (1,073) shares vesting in the forty-eighth (48th) month following
the date of grant.
(ii)Annual Grants that are granted prior to May 1, 2015 shall be fully vested as
of the date of grant. Annual Grants that are granted on or after May 1, 2015
shall vest (become exercisable) in full on the first anniversary of the date of
grant.
(f)Early Exercise. If applicable, Options shall include a provision whereby the
Optionholder may elect at any time before the Optionholder’s Continuous Service
terminates to exercise the Option as to any part or all of the shares of Common
Stock subject to the Option prior to the full vesting of the Option. Any
unvested shares of Common Stock so purchased shall be subject to a repurchase
option in favor of the Company to the extent such Option was unvested when
exercised and which corresponds with the vesting schedule applicable to such
unvested shares.
(g)Termination of Continuous Service. In the event an Optionholder’s Continuous
Service terminates (other than upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise it as of the date of termination) but only within such
period of time ending on the earlier of (i) the date three (3) months following
the termination of the Optionholder’s Continuous Service (or such longer or
shorter prior specified in the Option Agreement), or (ii) the expiration of the
term of the Option as set forth in the Option Agreement. If, after termination,
the Optionholder does not exercise his or her Option within the time specified
in the Option Agreement, the Option shall terminate.
(h)Extension of Termination Date. If the exercise of the Option following the
termination of the Optionholder’s Continuous Service (other than upon the
Optionholder’s death or Disability) would be prohibited at any time solely
because the issuance of shares would violate the registration requirements under
the Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in subsection 7(a) or (ii) the
expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.
(i)Disability of Optionholder. In the event an Optionholder’s Continuous Service
terminates as a result of the Optionholder’s Disability, the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise it as of the date of termination), but only within such period of time
ending on the earlier of (i) the date twelve (12) months following such
termination (or such longer or shorter period specified in the Option
Agreement), or (ii) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination, the Optionholder does not exercise his
or her Option within the time specified herein, the Option shall terminate.
(j)Death of Optionholder. In the event (i) an Optionholder’s Continuous Service
terminates as a result of the Optionholder’s death, or (ii) the Optionholder
dies within the three-month period after the termination of the Optionholder’s
Continuous Service for a reason other than death, then the Option may be
exercised (to the extent the Optionholder was entitled to exercise the Option as
of the date of death) by the Optionholder’s estate, by a person who acquired the
right to exercise the Option by bequest or inheritance or by a person designated
to exercise the Option upon the Optionholder’s death, but only within the period
ending on the earlier of (1) the date eighteen (18) months following the date of
death (or such longer or shorter period specified in the Option Agreement), or
(2) the expiration of the term of such Option as set forth in the Option
Agreement. If, after death, the Option is not exercised within the time
specified herein, the Option shall terminate.

6

--------------------------------------------------------------------------------

Exhibit 10.1

8.Covenants of the Company.
(a)Availability of Shares. During the terms of the Options, the Company shall
keep available at all times the number of shares of Common Stock required to
satisfy such Options.
(b)Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Options and to issue and sell shares of Common Stock
upon exercise of the Options; provided, however, that this undertaking shall not
require the Company to register under the Securities Act the Plan, any Option or
any stock issued or issuable pursuant to any such Option. If, after reasonable
efforts, the Company is unable to obtain from any such regulatory commission or
agency the authority which counsel for the Company deems necessary for the
lawful issuance and sale of stock under the Plan, the Company shall be relieved
from any liability for failure to issue and sell stock upon exercise of such
Options unless and until such authority is obtained.
9.Use of Proceeds from Stock.
Proceeds from the sale of stock pursuant to Options shall constitute general
funds of the Company.
10.
Miscellaneous.

(a)Stockholder Rights. No Optionholder shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares subject to
such Option unless and until such Optionholder has satisfied all requirements
for exercise of the Option pursuant to its terms.
(b)No Service Rights. Nothing in the Plan or any instrument executed or Option
granted pursuant thereto shall confer upon any Optionholder any right to
continue to serve the Company as a Non-Employee Director or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate, or (iii) the service of a Director pursuant to the Bylaws of
the Company or an Affiliate, and any applicable provisions of the corporate law
of the state in which the Company or the Affiliate is incorporated, as the case
may be.
(c)Investment Assurances. The Company may require an Optionholder, as a
condition of exercising or acquiring stock under any Option, (i) to give written
assurances satisfactory to the Company as to the Optionholder’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Option; and (ii) to give written assurances satisfactory
to the Company stating that the Optionholder is acquiring the stock subject to
the Option for the Optionholder’s own account and not with any present intention
of selling or otherwise distributing the stock. The foregoing requirements, and
any assurances given pursuant to such requirements, shall be inoperative if
(iii) the issuance of the shares upon the exercise or acquisition of stock under
the Option has been registered under a then currently effective registration
statement under the Securities Act, or (iv) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the stock.

7

--------------------------------------------------------------------------------

Exhibit 10.1

(d)Withholding Obligations. The Optionholder may satisfy any federal, state or
local tax withholding obligation relating to the exercise or acquisition of
stock under an Option by any of the following means (in addition to the
Company’s right to withhold from any compensation paid to the Optionholder by
the Company) or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold shares from the shares of the Common
Stock otherwise issuable to the Optionholder as a result of the exercise or
acquisition of stock under the Option, provided, however, that no shares of
Common Stock are withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or (iii) delivering to the Company owned and
unencumbered shares of the Common Stock.
11.Adjustments upon Changes in Stock.
(a)Capitalization Adjustments. If any change is made in the stock subject to the
Plan, or subject to any Option, without the receipt of consideration by the
Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), the Plan will be appropriately adjusted in the
class(es) and maximum number of securities subject both to the Plan pursuant to
subsection 4(a) and to the nondiscretionary Options specified in Section 6, and
the outstanding Options will be appropriately adjusted in the class(es) and
number of securities and price per share of stock subject to such outstanding
Options. The Board shall make such adjustments, and its determination shall be
final, binding and conclusive. (The conversion of any convertible securities of
the Company shall not be treated as a transaction “without receipt of
consideration” by the Company.)
(b)Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, then all outstanding Options shall terminate immediately prior to
such event.
(c)Asset Sale, Merger, Consolidation or Reverse Merger. In the event of (i) a
sale, lease or other disposition of all or substantially all of the assets of
the Company; (ii) a merger or consolidation in which the Company is not the
surviving entity and in which the holders of the Company’s outstanding voting
stock immediately prior to such transaction own, immediately after such
transaction, securities representing less than fifty percent (50%) of the voting
power of the entity surviving such transaction or, where the surviving entity is
a wholly-owned subsidiary of another entity, the surviving entity’s parent; or
(iii) a reverse merger in which the Company is the surviving entity but the
shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities of the surviving entity’s parent, cash or otherwise, and in which the
holders of the Company’s outstanding voting stock immediately prior to such
transaction own, immediately after such transaction, securities representing
less than fifty percent (50%) of the voting power of the Company or, where the
Company is a wholly-owned subsidiary of another entity, the Company’s parent
(each, individually, a “Change in Control”), then with respect to Options held
by Optionholders whose Continuous Service has not terminated, the vesting of
such Options (and, if applicable, the time during which such Options may be
exercised) shall be accelerated in full, and the Options shall terminate if not
exercised (if applicable) at or prior to such event; provided, however, that
with respect to any Initial Grant that is granted on or after May 1, 2015, such
acceleration shall apply such that a total of 50% of the shares underlying such
stock option will become vested with respect to any Change in Control that is
consummated prior to the first anniversary of the date of grant of the
applicable Initial Grant. With respect to any Options held by Optionholders
whose Continuous Service has terminated, such Options shall terminate
immediately if not exercised prior to such event.

8

--------------------------------------------------------------------------------

Exhibit 10.1

(d)Parachute Payments. If any payment or benefit the Optionholder would receive
pursuant to this Stock Option Agreement in connection with a Change in Control
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be reduced to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Optionholder’s receipt, on an after-tax basis, of the greater
amount of the Payment notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order unless the
Optionholder elects in writing a different order: reduction of cash payments;
cancellation of accelerated vesting of stock or other equity based awards;
reduction of employee benefits. In the event that acceleration of vesting of
stock or other equity-based award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of the Optionholder’s stock or other equity-based awards unless the
Optionholder elects in writing a different order for cancellation.
The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Optionholder and the Company within fifteen (15) calendar days after the date on
which the Optionholder’s right to a Payment is triggered (if requested at that
time by the Optionholder or the Company) or such other time as requested by the
Optionholder or the Company. If the accounting firm determines that no Excise
Tax is payable with respect to a Payment, either before or after the application
of the Reduced Amount, it shall furnish the Company and the Optionholder with an
opinion reasonably acceptable to the Optionholder that no Excise Tax will be
imposed with respect to such Payment. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Optionholder and the Company.
12.
Amendment of the Plan and Options.

(a)Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan. However, except as provided in Section 11 relating to adjustments upon
changes in stock, no amendment shall be effective unless approved by the
stockholders of the Company to the extent stockholder approval is necessary to
satisfy the requirements of Rule 16b-3 or any Nasdaq or securities exchange
listing requirements.
(b)Stockholder Approval. The Board may, in its sole discretion, submit any other
amendment to the Plan for stockholder approval.
(c)No Impairment of Rights. Rights under any Option granted before amendment of
the Plan shall not be impaired by any amendment of the Plan unless (i) the
Company requests the consent of the Optionholder, and (ii) the Optionholder
consents in writing.

9

--------------------------------------------------------------------------------

Exhibit 10.1

(d)Amendment of Options. The Board at any time, and from time to time, may amend
the terms of any one or more Options; provided, however, that the rights under
any Option shall not be impaired by any such amendment unless (i) the Company
requests the consent of the Optionholder, and (ii) the Optionholder consents in
writing.
13.Termination or Suspension of the Plan.
(a)Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth
Anniversary of the date the Plan is adopted by the Board or approved by the
stockholders of the Company, whichever is earlier. No Options may be granted
under the Plan while the Plan is suspended or after it is terminated.
(b)No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Option granted while the Plan is in
effect except with the written consent of the Optionholder.
14.Effective Date of Plan.
The Plan shall become effective on the date that the Plan is adopted by the
Board, but no Option shall be exercised unless and until the Plan has been
approved by the stockholders of the Company, which approval shall be within
twelve (12) months before or after the date the Plan is adopted by the Board.
15.
Choice of Law.

All questions concerning the construction, validity and interpretation of this
Plan shall be governed by the law of the State of California, without regard to
such state’s conflict of laws rules.

10